Motion to dismiss appeal granted, without costs, unless appellant perfects appeal, files note of issue, and files and serves record and brief on or before October 15, 1959 and is ready for argument at the November Term of this court, in which event the motion is denied. Appellant’s attention is invited to the provisions of rule 234 of the Rules of Civil Practice with reference to the verification of a record in the event of a party’s failure or refusal to stipulate the same. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.